Citation Nr: 0929670	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
provided from October 20, 2005, to October 26, 2005.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to June 
1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 determination 
by the Department of Veterans Affairs Medical Center (VAMC) 
in San Francisco, which authorized payment for hospital 
services provided at Sutter Lakeside Hospital from October 
18, 2005 to October 19, 2005, and denied payment or 
reimbursement of such medical expenses from October 20, 2005 
to October 26, 2005.

On his substantive appeal, received in June 2006, the Veteran 
requested a personal hearing before a Veterans Law Judge, 
however, in the following month, the Veteran checked the box 
on a "Confirmation Questionnaire" issued by VA, indicating 
that he wished to withdraw his request for a personal 
hearing.

In March 2008, the Board remanded the case for further 
development, and it has since returned to the Board for 
further appellate consideration

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On October 18, 2005, the Veteran, while visiting family in 
the California area, presented to the emergency room at 
Sutter Lakeside Hospital in Lakeport, California. He 
indicated that he was not able to cough up phlegm. He also 
reported that he had coughed up blood, and had experienced 
shortness of breath and tightness in his chest.  He was 
discharged on October 26, 2005.

In November 2005, the Veteran's claim of entitlement to 
payment or reimbursement for unauthorized private medical 
expenses incurred from October 18, 2005 to October 19, 2005 
was approved. However, his claim of entitlement to payment or 
reimbursement of unauthorized private medical expenses 
incurred from October 20, 2005 to October 26, 2005 was 
denied.

The Veteran is now seeking reimbursement/payment for medical 
expenses related to hospital treatment received from Sutter 
Lakeside Hospital from October 20, 2005 to October 26, 2005, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-
17.1008 (2008).

Pursuant to the prior remand, the Board requested, in 
pertinent part, that further development was necessary as to 
whether VA facilities were feasibly available to the Veteran 
once he became stabilized.  It was noted that the Veteran 
specifically asserts that the staff at Sutter Lakeside called 
San Francisco VAMC to initiate a transfer but, no beds were 
available for the entire 8 days that he was hospitalized (see 
May 2006 notice of disagreement; see also VAMC progress notes 
dated in October 2005 indicating that no prior call was made 
to transfer coordinator at San Francisco VAMC but an inquiry 
fax may have been sent).  

In the June 2008 supplemental statement of the case, the RO 
indicated that because the Veteran did not meet one of the 
requisite criteria, it was unnecessary to address whether he 
met any of the other criteria, such as whether a VA facility 
was feasibly available to provide treatment after the Veteran 
was stabilized.  However, the Board finds that such 
previously requested development is still necessary.  In this 
regard, under the former version of § 1725, the definition of 
the term "emergency treatment" was and is defined as medical 
services furnished, in the judgment of the Secretary, (1) 
when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) when such services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health; and (3) until such time 
as the Veteran can be transferred safely to a Department 
facility.  38 U.S.C.A. § 1725(f)(1)(B).

However, a revision was made to § 1725, effective October 10, 
2008, as to how long emergency treatment continued, once the 
definition of "emergency treatment" was met.  Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

Thus, under the current criteria, emergency treatment is 
continued until the Veteran can be safely transferred to a VA 
facility and such facility is capable of accepting such 
transfer.  Thus, on remand, the Board finds that the VAMC 
should ascertain whether a VA facility suitable for treating 
the Veteran's condition was feasibly available (with 
sufficient bed space and appropriate treating capability) 
once the he was stabilized.  

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Id.  As such, the 
Board finds that this issue is not ready for appellate review 
and must be remanded for compliance with the remand 
instructions.

The Board regrets the additional delay in adjudication of the 
Veteran's claim that a further remand will entail.  However, 
it is necessary to ensure that the Veteran receives all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should take necessary 
efforts to document whether or not a VA 
facility suitable for treating the 
Veteran's condition was feasibly 
available (with sufficient bed space and 
appropriate treating capability) at any 
time from October 20, 2005 to October 26, 
2005.  In so doing, the VAMC should 
contact appropriate individuals to obtain 
any records (administrative records, 
contact reports, etc.) pertaining to any 
attempt to transfer the Veteran to VAMC 
San Francisco from Sutter Lakeside 
Hospital in October 2005.  Any records 
reflecting the availability of beds at 
the VAMC San Francisco from October 20, 
2005 to October 26, 2005 should also be 
obtained and associated with the Medical 
Administrative Services (MAS) folder.

2.  The VAMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the VAMC 
should:

(a) Notify the Veteran of the information 
and evidence necessary to substantiate 
his claim of entitlement to payment or 
reimbursement for unauthorized medical 
expenses incurred from October 20, 2005, 
to October 26, 2005 (see revised 38 
U.S.C. §§ 1725, 1728, effective October 
10, 2008);

(b) Notify the Veteran of the information 
and evidence he is responsible for 
providing; and

(c) Notify the Veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency.

3.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment or reimbursement of unauthorized 
medical expenses associated with private 
hospital treatment provided from October 
20, 2005 to October 26, 2005.  If the 
decision remains adverse to the Veteran, 
he should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




